Citation Nr: 1617818	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-46 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease (DDD), L4-5, L5-S1.  

2.  Entitlement to a disability evaluation in excess of 10 percent for left leg radiculopathy prior to October 1, 2010, and in excess of 20 percent thereafter. 

3.  Entitlement to a compensable evaluation for right leg radiculopathy prior to September 16, 2015, and in excess of 10 percent thereafter.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to October 1979 and July 1981 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an October 2007 decision, the RO reduced the Veteran's ratings for DDD from 40 percent to 10 percent, and left leg radiculopathy from 10 percent to 0 percent, both effective January 1, 2008.  The Veteran appealed that determination to the Board, and in an August 2014 decision the Board restored those ratings.  

In August 2014 the Board also remanded the matters on appeal.  In a September 2015 rating decision, the RO granted a separate 10 percent evaluation for radiculopathy of the right lower extremity.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (providing for assigning a separate evaluation for neurologic abnormalities) (2015).

Because the Veteran continues to seek higher evaluations and has appealed the April 2008 rating decision that addressed the disability evaluations, as opposed to restoration thereof, the issues pertaining to higher evaluations stated above are currently before the Board.  


FINDINGS OF FACT

1.  Throughout the applicable period, DDD of L4-5, L5-S1 did not manifest by ankylosis of the entire thoracolumbar spine or the entire spine, or incapacitating episodes having a total duration of 6 weeks or more 

2.  Prior to October 1, 2010, left leg radiculopathy manifested by moderate incomplete paralysis of the sciatic nerve. 

3.  Radiculopathy of the left leg has not manifested by moderately severe incomplete, severe incomplete, or complete paralysis of the sciatic nerve.  

4.  Prior to September 16, 2015, right leg radiculopathy manifested by mild incomplete paralysis of the sciatic nerve, with wholly sensory impairment.

5.  Right leg radiculopathy has not manifested by moderate incomplete, moderately severe incomplete, severe incomplete, or complete paralysis of the sciatic nerve.

6.  The Veteran worked as a laborer for the duration of his career, and last worked on January 2, 2009, with no significant vocational or educational attainment.

7.  The Veteran's service-connected disabilities are of such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for DDD L4-5, L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2015).

2.  Throughout the applicable period, the criteria for an evaluation of 20 percent, but no greater, have been met for left leg radiculopathy. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).

3.  Throughout the applicable period, the criteria for an evaluation of 10 percent, but no greater, have been met for right leg radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).

4.  Effective January 3, 2009, the criteria for a total disability rating based on individual unemployability due to service-connected disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in March 2008 and July 2010.

VA has obtained the Veteran's service treatment records, VA medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran physical examinations as to the severity of his disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.  The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under Diagnostic Code 5242 degenerative arthritis of the spine (see also, Diagnostic Code 5003), is evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.

A 100% rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. §4.124a. 38 C.F.R. §4.124a Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  Id.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at Diseases of the Peripheral Nerves in 38 C.F.R. § 4.124a.

The terms "slight," "moderate" and "severe"  are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

The RO initiated reduction procedures after the Veteran received a routine examination in July 2007.  Examination at that time disclosed DDD of the lumbar spine, progressively worse.  The Veteran complained of low back pain, as well as numbness and paresthesias in both legs down to mid-calf level.  He denied any flare-ups.  Sensory and motor examination was normal.  There was no ankylosis.  Range of motion metrics show limited flexion and extension, with consideration of pain and repetitive use.  Imaging showed grade 1 spondylolisthesis, L4 on L5, with disc space narrowing gat L4-5 and L5-S1.  

With respect to employment, the Veteran was then employed at a lumber yard.  He had gone through four jobs since January 2007, reportedly due to back pain and having to limit his job duties.  Examination reflected problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  The disability prevented the Veteran from exercising and engaging in sports.  

In April 2008, the Veteran was again afforded a VA examination.  At this time the Veteran offered similar complaints of numbness and paresthesias in both legs down to the ankles and feet.  However, he continued to deny any history of other neurological symptoms.  He had an antalgic gait.  Sensory, motor and reflex examinations were normal.  Range of motion was possible in all planes, with pain noted at several end points.  There was no ankylosis.  

The April 2008 VA examination report reflects that the Veteran continued to be employed, albeit by a new employer.  The examiner found the severity of the condition, overall, moderate, and noted that the Veteran's back condition was about the same as before.  

An October 2008 VA neurosurgery consult note reflects problems with the Veteran's low back.  He complained of pain across the low back and down to the back of both legs to the knees.  He described tingling in the calves from time to time.  He felt weak in the legs.

A January 2009 VA ambulatory care note reflects radiating pain to the right leg.  The Veteran was then awaiting surgery for spondylolisthesis.  

A July 2009 VA neurosurgery note reflects right leg pain, with worsening low back pain that had disabled him from every day activity.  

On November 12, 2009, the Veteran underwent a lateral fusion of L4 and L5.  He was awarded a temporary total disability evaluation for this procedure.  Post- operative notes document complaints of weakness of the left lower extremity.   See e.g. May 2010 PM&R physical therapy consult note.  

In June 2010, the Veteran filed for a TDIU.  He outlined an employment history dating back to 2004, and had worked as a window fabricator and installer, loaded trucks in a warehouse and last worked in construction in January 2009.  See VA Form 21-8940.

VA obtained information from the Veteran's last employer, showing that he last worked on January 2, 2009.  He last worked in construction.  The employer indicated that the Veteran could no longer work in this capacity due to physical limitation.  See VA Form 21-4192.

VA examination on October 1, 2010, reflects the Veteran's history of left lower extremity symptoms of pain, numbness and tingling.  In terms of onset, it was noted that symptoms had worsened after the November 2009 surgery.  The Veteran reported problems with balance and coordination, and used a cane to walk.  He had fear of falling and giving way.  The Veteran declined range of motion testing due to fear of pain, but there was no ankylosis on objective examination.  

Neurologically, the Veteran complained of pain in the left buttock, radiating down the lateral hip in the lateral thigh, across the knee and down the leg into the ankle, with occasional radiation to the medial two toes.  Knee and ankle jerk were absent on the left side, and 1+ hypoactive on the right.  Sensory examination of the right lower extremity was normal.  Sensation to pain and light touch was decreased on the left lower extremity, but vibration and position sense were intact.  Motor examination was 5/5 and normal in the lower extremities, bilaterally.  Muscle tone was normal and without atrophy.  The Veteran had a slow deliberate gait, although the examiner did not find the use thereof due to "an underlying neurologic disorder."  The Veteran notably had problems putting on and removing his shoes.  EMG testing later attributed the left lower extremity symptoms to the lumbar spine disability.  

Following the Board's remand, the Veteran was afforded a VA examination in September 2015.  At this time, the Veteran complained of increased pain and  the current need for pain medication.  He described pain, aggravated by walking and standing, with radiation into both legs, more so in the left.  He complained of numbness and tingling in the left leg, and used a cane regularly.  He described flare-ups of sharp pain, with inability to move.  

Range of motion testing showed limited painful motion, but motion was possible in all planes, limited mostly in flexion.  Muscle strength testing was 5/5 in both lower extremities.  Reflexes were 2+ normal, as well.  Sensory examination was normal, but for decreased sensation in the left lower leg/ankle and left foot/toes.  Straight leg raising test was positive on the left, but not right, side.  There was no ankylosis.

In September 2015, the Veteran was also afforded a VA examination of the peripheral nerves.  The Veteran indicated mild intermittent pain in each lower extremity, as well as mild numbness and paresthesias in the left lower extremity.  Muscle strength was 5/5 and there was no atrophy.  Reflexes were 2+ bilaterally.  Sensation was decreased in the left lower leg/ankle and left lower leg feet/toes.  His gait was abnormal, and he used a cane.  The examiner characterized the right sciatic nerve as normal, and the left sciatic nerve as mildly incompletely paralyzed.  There was also mild incomplete paralysis of the left external popliteal nerve.  All other nerves were normal.  

The Veteran was not apparently employed at the time of the September 2015 VA examination.  The examiner remarked that the Veteran would require a sedentary position with allowance for regular breaks from prolonged sitting.  

Analysis

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that a rating in excess of 40 percent for DDD of the lumbar spine is warranted.  In order to substantiate an evaluation of 50 or 100 percent, ankylosis must be shown.  Ankylosis has never been shown on objective examination.  The Board acknowledges that the Veteran underwent fusion of the L4 and L5 vertebra in November 2009, which is certainly a bony fixation.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  However, the regulation requires ankylosis of the entire thoracolumbar spine or the entire spine, and the entire thoracolumbar spine or spine has not been fused.  Moreover, there is no indication that the Veteran was prescribed bed rest and treatment by a physician, despite his period of convalescence, not the subject of this appeal.  Accordingly, an evaluation in excess of 40 percent is not warranted for DDD, L4-L5, L5-S1.  Hart, supra.

The Veteran's right and left lower extremities are evaluated under Diagnostic Code 8720, for paralysis of the sciatic nerve.  38 C.F.R. §4.124a.  Prior to October 1, 2010, left lower extremity radiculopathy is evaluated as 10 percent disabling, and 20 percent thereafter.  Prior to September 16, 2015, a separate evaluation for right leg radiculopathy has not been assigned.  From September 16 2015, a 10 percent disability evaluation is assigned.  

Initially, the Board concludes that a 20 percent, evaluation is warranted for left leg radiculopathy prior to October 1, 2010.  The Veteran filed his claim in March 2008.  VA examinations dated around this time document continued complaints of pain, numbness and paresthesias in the left lower extremity.  VA records in January 2009 reflect that Veteran underwent fusion for spondylolisthesis at that time.  Post-operatively the Veteran complained of worsening left lower extremity neuropathy, with subjective gait and balance problems.  Therefore, in resolving any doubt in the Veteran's favor, a 20 percent evaluation is granted for moderate incomplete paralysis of the sciatic nerve.  Hart, supra.  

An evaluation in excess of 20 percent is not warranted for left leg radiculopathy.  The Board finds that evaluations of 80 or 60 percent are not warranted on the basis of the criteria for complete paralysis or severe incomplete paralysis with marked muscle atrophy.  Complete paralysis and/or muscle atrophy to any extent has not been shown at any time.  With respect to a 40 percent evaluation for moderately severe paralysis, the Board acknowledges that the Veteran has problems with balance and gait, and that he uses a cane to assist in ambulation.  He has done so since the November 2009 lumbar fusion.  However, notwithstanding  that VA examinations have shown decreased sensation, as well as impaired reflexes, motor strength has always been normal.  The Board finds that the weight of the evidence does not demonstrate motor impairment of the sciatic nerve and that the overall impairment does not more nearly approximate an evaluation of 40 percent for moderately severe incomplete paralysis of the left sciatic nerve .  Thus, an evaluation greater than 20 percent is not granted.  Hart, supra.

It is important to emphasize that the Veteran is being compensated for all of his left lower extremity impairment, and that no left lower extremity symptoms have been dissociated from his service-connected ratings.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The September 2015 VA examiner made no attempt to differentiate the sciatic and popliteal nerves in terms of function or impairment, and the Board is precluded from drawing such an independent medical conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Consequently, the Board finds that awards of separate ratings for these functionally indistinguishable nerves would violate VA's rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

The AOJ has effectuated a separate evaluation for right leg radiculopathy effective September 16, 2015, the date of the most recent VA examination.  Throughout the appeal the Veteran has complained of associated symptoms of the right lower extremity, particularly numbness, pain and paresthesias, with the left leg predominantly worse.  He made such complaints since July 2007 and April 2008, although sensory and motor examination was normal at those times.  Preoperative notes related to the lumbar fusion also document complaints of radiating pain.  VA examination on October 1, 2010, reflects similar complaints, with notation of 1+ hypoactive knee and ankle jerks, although VA examination in September 2015 showed a normal sciatic nerve on objective examination.  

In resolving any doubt in the Veteran's favor, the Board concludes that a 10 percent, but no greater, evaluation is warranted throughout the applicable period.  As noted above, the Veteran has consistently related sensory symptoms such as pain and numbness in the right lower extremity.  On one occasion in October 2010 decreased ankle and knee reflexes were noted, although sensory and motor examination were normal.  As recently as September 2015, examination of the sciatic nerve was normal.  Despite the variance in symptoms, at no time has any motor impairment or atrophy to any degree been shown, and the Veteran has complained of only sensory involvement.  Under these circumstances, the Board concludes that the right leg radiculopathy is characterized as mild incomplete paralysis of the sciatic nerve, warranting a 10 percent evaluation.  Hart, supra. 

An evaluation in excess of 10 percent is not warranted for the right leg radiculopathy.  As noted above, the condition has manifested by sensory impairment with subjective pain and numbness, with a decreased ankle/foot jerk on one occasion.  Complete paralysis has not been shown at any time, and no motor impairment has been demonstrated on objective examination.  There has never been atrophy.  Absent any indication of further impairment, the Board finds that moderate incomplete paralysis of the sciatic nerve is not shown and an evaluation excess of 10 percent is not warranted.  Hart, supra.
Extraschedular Consideration

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's signs and symptoms of limited motion and incomplete paralysis of the sciatic nerves are contemplated by the schedular criteria as was discussed above.  The criteria provide for evaluation based upon the Veteran's symptoms, which all relate to his low back disability.  Accordingly, the Board finds that the disability picture is not exceptional and the available schedular evaluations are adequate.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, other than the disabilities evaluated herein, service connection is in effect for a scar as a residual of a cyst excision, consistently rated as non-compensable.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, referral for consideration of entitlement to an extraschedular evaluation is not warranted.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When the Veteran's disabilities resulting from the lumbar spine are combined they yield a 60 percent schedular evaluation for consideration of a TDIU.  The bilateral factor applies to the Veteran's radiculopathy of the lower extremities, rated as 20 percent disabling for the left lower extremity and 10 percent for the right lower extremity.  See 38 C.F.R. § 4.26 (2015).  The Combined Ratings Table provides that a combination of a 20 percent disability with a 10 percent disability yields a disability evaluation of 28 percent.  See 38 C.F.R. § 4.25.  The regulations pertaining to the bilateral factor require that 10 percent of this  evaluation be added, which yields an evaluation of 31 (30.8) percent.  When this number is applied to the remaining disability of the lumbar spine resulting from the same etiology in order of severity, the Combined Ratings Table yields a total evaluation of 59 percent, which when rounded to the nearest degree divisible by 10, equals 60.  Id.  Because the Board has effectuated the grants outlined above, this is now true throughout the applicable period.  

The Veteran last worked on January 2, 2009.  VA records reflect that prior to this date the Veteran's low back disability caused significant interference with his employment, with him having changed jobs and duties prior to his to his last job where he worked in construction.  The evidence indicates that the Veteran has, throughout his career, worked in construction, and does not appear to have any significant educational or vocational attainment.  In June 2010, the Veteran report an employment history dating back to 2004, and had worked as a window fabricator and installer, loaded trucks in a warehouse and last worked in construction in January 2009.  See VA Form 21-8940.  Since January 2009, at least, the Veteran's low back disability and associated neuropathy resulted in limited physical capacity.  His latest employer indicated in an August 2010 statement that the Veteran could not perform the physical duties required for that job.  Thus, in resolving any doubt in the Veteran's favor, the Board concludes that a TDIU is warranted, effective January 3, 2009, the day following his last day of employment.  


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a disability evaluation in excess of 40 percent DDD, L4-5, L5-S1 is denied.

Prior to October 1, 2010, a disability evaluation of 20 percent, but no greater, is granted for left leg radiculopathy.

Entitlement to a disability evaluation in excess of 20 percent for left leg radiculopathy is denied.

Prior to September 16, 2015, a disability evaluation of 10 percent, but no greater, is granted for right leg radiculopathy.

Entitlement to a disability evaluation in excess of 10 percent for right leg radiculopathy is denied.  

Entitlement to a TDIU is granted, effective January 3, 2009.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


